914 F.2d 248Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.N. Robert KNIGHT, III, Plaintiff-Appellant,v.UNITED STATES of America, Merit Systems Protection Board,Department of the Navy, E.A. Sharp, Captain, Liaison UnitedStates Navy, The Charleston Naval Shipyard, D.H. Hines, RealAdmiral, United States Navy, Defendants-Appellees.
No. 90-1733.
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1990.Decided Sept. 20, 1990.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  C. Weston Houck, District Judge.  (C/A No. 88-1615-2-2J)
N. Robert Knight, III, appellant pro se.
John H. Douglas, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, S.C., for appellees.
D.S.C.
AFFIRMED.
Before CHAPMAN, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
N. Robert Knight, III appeals from the district court's order dismissing this action alleging wrongful termination from employment.  Our review of the record and the district court's opinion adopting the report and recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Knight v. United States, C/A No. 88-1615-2-2J (D.S.C. Feb. 8, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.